PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/764,938
Filing Date: 18 May 2020
Appellant(s): LEISER et al.



__________________
Joseph T. Jasper
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/04/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant argues on page 9 of the Brief that Examiner has erred in applying rudimentary patent law. According to Appellant, Examiner has structurally changed Koizumi’s ink cartridge, and such a structural change means Koizumi does not anticipate the claimed invention. Appellant mischaracterizes the art. Koizumi offers several arrangements for its disclosed liquid interface. In one such arrangement (Koizumi, [0086]), key pens 1700, 1800 and base offset 1750 are disposed on the cartridge instead of in the receiving bay for the ink cartridge (as shown in Koizumi’s figure 8). Koizumi teaches all claimed limitations in a single interface arrangement.
	Appellant further argues that Koizumi does not teach key pens meeting the claimed limitations. As explained above, Koizumi’s figure 8 and paragraph [0086] disclose a single device with key pens protruding from the cartridge itself. 
	Moreover, Appellant argues that Koizumi does not teach a base offset meeting the claimed limitations. As explained above, Koizumi’s figure 8 and paragraph [0086] disclose a single device with a base offset on the cartridge itself. 




    PNG
    media_image2.png
    592
    624
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    719
    649
    media_image3.png
    Greyscale

 	With respect to claim 2, Appellant contends Koizumi does not teach wherein the first key pen protrudes from the base approximately up to a level of the liquid interface along the second direction. However, it appears Appellant reads “up to a level” to mean “equal to in level,” which is far more narrow than the claim recites. Examiner maintains 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Alejandro Valencia
/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

Conferees:
Matthew Luu
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853                                                                                                                                                                                                        
Daniel Wu
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.